           Case 2:19-cv-00910-TLN-DB Document 56 Filed 02/02/21 Page 1 of 1


 1

 2

 3

 4
                       UNITED STATES DISTRICT COURT
 5                    EASTERN DISTRICT OF CALIFORNIA
 6

 7   SILVIA SOTO, et al,                       Case No.: 2:19-CV-00910-TLN-DB
 8
              Plaintiffs,
 9

10     vs.                        ORDER
     COUNTY OF SACRAMENTO,
11
     BLAKE GRINDER, KENNETH
12   LLOYD, JOHN HIGLEY, ANDREW
13
     GARSIDE, GREG WHITE, KELLEY
     BUNN, GREGORY JOHNSON,
14   CHARLES GAILEY, SCOTT JONES,
15   PATRICIA ROBINSON-HARD and
     Does 1 through 100, et al.
16

17            Defendants
18

19                                    ORDER
20         Good cause appearing, the parties’ stipulated request to modify the Court’s
21   Scheduling Order (ECF No. 4) is GRANTED. The initial expert disclosure
22   deadline is extended to April 6, 2021 and the supplemental expert disclosure
23   deadline is extended to May 6, 2021.
24
     Dated: February 2, 2021
25

26
                                                Troy L. Nunley
27                                              United States District Judge
28
